Name: Commission Regulation (EC) No 1763/2003 of 7 October 2003 fixing, for the 2002/03 marketing year, the amount to be paid by sugar manufacturers to beet sellers in respect of the difference between the maximum amount of the B levy and the amount of that levy to be charged
 Type: Regulation
 Subject Matter: plant product;  EU finance;  marketing
 Date Published: nan

 Avis juridique important|32003R1763Commission Regulation (EC) No 1763/2003 of 7 October 2003 fixing, for the 2002/03 marketing year, the amount to be paid by sugar manufacturers to beet sellers in respect of the difference between the maximum amount of the B levy and the amount of that levy to be charged Official Journal L 254 , 08/10/2003 P. 0005 - 0005Commission Regulation (EC) No 1763/2003of 7 October 2003fixing, for the 2002/03 marketing year, the amount to be paid by sugar manufacturers to beet sellers in respect of the difference between the maximum amount of the B levy and the amount of that levy to be chargedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 18(5) thereof,Whereas:(1) Article 18(2) of Regulation (EC) No 1260/2001 provides that when the amount of the B levy is less than the maximum amount referred to in Article 15(4) of that Regulation, revised, where necessary, in accordance with paragraph 5 of that same Article, sugar manufacturers must pay beet sellers 60 % of the difference between the maximum amount of the levy in question and the amount of the levy to be charged. Article 9(1) of Commission Regulation (EC) No 314/2002 of 20 February 2002 laying down detailed rules for the application of the quota system in the sugar sector(3), as amended by Regulation (EC) 1140/2003(4), provides that the amount to be paid shall be fixed at the same time as the production levies and in accordance with the same procedure.(2) For the 2002/03 marketing year, Commission Regulation (EC) No 1440/2002(5) sets the maximum amount of the B levy at 37,5 % of the intervention price for white sugar and Commission Regulation (EC) No 1762/2003(6) fixes the amount of the B levy for sugar to be charged for the said marketing year at 19,962 % of the intervention price for white sugar. This difference requires, in accordance with Article 18(2) of Regulation (EC) No 1260/2001, that the amount to be paid by sugar manufacturers to beet sellers should be fixed per tonne of beet of standard quality.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The amount referred to in Article 18(2) of Regulation (EC) No 1260/2001 to be paid by sugar manufacturers to beet sellers in respect of the B levy shall be fixed for the 2002/03 marketing year at EUR 8,644 per tonne of beet of the standard quality.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 50, 21.2.2002, p. 40.(4) OJ L 160, 28.6.2003, p. 33.(5) OJ L 212, 8.8.2002, p. 3.(6) See page 4 of this Official Journal.